Citation Nr: 9910575	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disorder(s) (claimed as a fungus).

2.  Entitlement to service connection for residuals of a left 
great toe injury.

3.  Entitlement to service connection for a stomach disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claims for 
service connection for hiatal hernia with reflux 
(gastrointestinal condition), seborrheic keratosis (skin 
disorder) and left great toe laceration and tip numbness.  
Jurisdiction of the case has been transferred to the St. 
Petersburg, Florida RO.


FINDINGS OF FACT

1.  In a decision issued in July 1946, the RO denied service 
connection for a skin disorder, classified as fungus of the 
body, on the basis that the claimed condition was not shown 
by the evidence of record.  The appellant failed to appeal 
the denial, and that decision is final.

2.  Additional evidence since the RO's 1946 decision is new 
and material with regard to his claim for service connection 
for skin disorder(s) inasmuch as it includes competent 
medical diagnoses of current skin disorders.

3.  No competent medical evidence has been presented or 
secured to establish a nexus between the appellant's current 
skin disorders and his active service.

4.  No competent medical evidence has been presented or 
secured to establish that the appellant currently manifests 
any residual disability stemming from a claimed injury to the 
left great toe during active service.

5.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's stomach disorder 
and his active service.


CONCLUSIONS OF LAW

1.  The RO's July 1946 rating decision wherein service 
connection for a fungus condition was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for skin disorder(s) (claimed as fungus).  
38 U.S.C.A. §§ 1154(b), 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim for service connection for skin disorder(s) 
(claimed as fungus) is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303 (1998).

4.  The claim for service connection for residuals of a left 
great toe injury is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303 (1998).

5.  The claim for service connection for a stomach disorder 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends that his skin disorders, which he 
refers to as a fungus condition, and his stomach disorder 
were first manifested and treated during service.  He also 
contends that he manifests residual disability stemming from 
an in- service injury to the left great toe.  His service 
medical records are negative for complaint, treatment, 
manifestation or diagnosis of abnormalities of the skin, 
stomach or left great toe.  On his separation examination, 
dated in April 1946, his skin, abdomen (condition of wall, 
scars, herniae and viscera) and feet were clinically 
evaluated as "normal."  He gave no history of injury or 
illness involving the left great toe, stomach or skin.

On his original application for pension or compensation dated 
in July 1946, the appellant sought a claim for service 
connection for a "fungus infection on [the] body from [the] 
waist up" which became active when exposed to the sun and 
heat.  He described the skin condition as a recurrent, itchy 
white spot on the skin.  He did not voice complaint of injury 
or illness involving the left great toe or stomach.  By means 
of a rating decision dated in July 1946, the Boston, 
Massachusetts RO denied his claim for service connection for 
"fungus body."

In September 1949, the appellant sought, but was denied, VA 
treatment for what he described as a "fungus" condition 
which itched and peeled.  He reported a history of athlete's 
foot in service with a breaking out on the body and groins.  
He was diagnosed with tinea versicolor manifested by typical 
lesions on the upper chest and anterior shoulders.  In July 
1950, he sought treatment for complaint of frequent 
heartburn, eructation, stomach pain and dizziness.  Physical 
examination revealed a distended abdomen over the left colic 
angle which was somewhat tender.  Scout film were normal 
except for some air in the jejunum, and small bowel studies 
revealed no definite abnormality of the jejunum or ileum.

In March 1996, the appellant filed an application for 
compensation or pension by alleging in- service treatment for 
a skin condition, gastrointestinal disorder and left great 
big toe cut.

On VA general medical, foot, skin and stomach examination, 
dated in May 1996, the appellant complained of episodes of 
heartburn which began in service, but became more frequent 
thereafter.  He stated that he was diagnosed with hiatal 
hernia and reflux disease several years following his 
discharge from service.  He then reported that he was treated 
during service for a cut on his big toe that healed without 
scarring.  He currently complained of recurrent fungal 
infection of the big toe with a very occasional, but minimal, 
tingling in the big toe.  He further complained of a skin 
condition of sunburn with healing manifested by a white spot 
on the upper back.  He reported his first episode of this 
began in service.

Physical examination revealed two to three spots of 
hyperpigmentation on the upper back and a very small spot on 
the back with no skin growth.  He also had several spots of 
seborrheic keratosis.  The abdomen was soft with no 
tenderness, and was not distended.  Bowel sounds were normal, 
and there was no hepatomegaly or splenomegaly.  The left 
great toe was negative for scars, deformity or tenderness.  
There was good capillary refill with mild decreased sensation 
at the toe tip.  Diagnoses included hiatal hernia with 
gastroesophageal reflux disease, history of left big toe cut 
with residual decreased sensation in the toe tip and 
seborrheic keratosis.  It was the examiner's opinion that the 
seborrheic keratosis was most likely related to the aging 
process and a hyperseborrheic state.

In a letter dated in February 1997, [redacted], the 
appellant's former servicemate, attested to his first- hand 
knowledge of the appellant' s injury to the foot in service.  
He also attested to witnessing rashes on the appellant's 
hands and feet while both were stationed at Espiritu Santos 
in the New Hebrides Islands.  The Board notes that the 
appellant listed Mr. [redacted] as a witness to his skin 
disability on his original application for compensation and 
pension dated in July 1946.

Treatment records from Henry Starks, D.P.M., reveal treatment 
for onychomycosis, onychauxis, onychogryposis and sub- total, 
distal onycholysis of the first left toe in 1997.  At that 
time, the appellant reported that he injured his toe during 
service, and that he had received recent treatment using 
fungoid tincture.  Physical examination was remarkable for a 
minimal, well- healed scar over the distal aspect of the 
left, first toe.  The first, left toenail was noted to be 
thickened, distally, slightly lytic at one- quarter of the 
distal margin, discolored, minimally chauxic and slightly 
elongated.  There was no apparent sensory decrease on the 
digits and feet.  Records from Dr. Mayton, also in 1997, show 
findings of a lesion on the left neck, noted as a possible 
skin cancer, and scaley patches on the face and chest.

During his appearance before the undersigned in February 
1999, the appellant testified to in- service treatment for a 
skin fungus condition which was caused by the waters in and 
around Espiritu Santos of the New Hebrides Islands.  He 
indicated that this skin condition was treated with a 
"purple" ointment.  He has since experienced active and 
inactive periods of a skin fungus disorder manifested by 
itching and burning of the shoulders, back and arms when 
exposed to the sun.  He also testified to in- service 
treatment for a traumatic injury to the left toe which peeled 
the skin off of his toe and bled.  Post- service, his left 
toe has been subject to a recurrent fungus condition.  He 
couldn't recall if he received in- service treatment for his 
stomach condition, but he did recall post- service treatment 
with his family doctor while living in Connecticut.

II.  New and material - skin disorder(s)

In determining the proper standard to apply in the 
adjudication of a claim, the Board must make an independent 
review of the RO's determination.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In July 1946, the appellant filed a 
claim for service connection for a recurrent "fungus 
infection on [his] body from [the] waist up."  In a rating 
decision dated in July 1946, the RO denied service connection 
for "fungus body."  The appellant was provided with notice 
of this rating decision, but he failed to appeal.  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a)(1998).

In a March 1996, the appellant filed a claim for service 
connection for a "skin condition" which, in his June 1996 
Notice of Disagreement, he referred to as the "fungus" 
condition which had been denied in the RO's decision in 1946.  
The RO has adjudicated the current claim as a new claim by 
applying the well grounded standard.  However, the Board, in 
its independent review of this case, finds that the current 
claim for service connection for a skin disorder was 
previously considered, and denied, in the RO's July 1946 
rating decision.  See Ashford v. Brown, 10 Vet.App. 120, 123 
(1997)(notwithstanding the nomenclature and varied etiology 
attributed to a disability, a claim involving an underlying 
disorder which had previously been denied is not considered a 
"new" claim for adjudication purposes).  As such, the Board 
will apply the new and material standard with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999)(en 
banc).  First, it must be determined whether the claimant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 4.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet.App. 167, 171 (1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded.  Winters, at 
4.  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).  A well grounded claim for 
service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

In the July 1946 rating decision, the RO denied service 
connection for a skin disorder, classified as "fungus 
body," on the basis that the claimed condition was not shown 
by the evidence of record.  Therefore, the issue currently 
before the Board is whether the additional evidence submitted 
by the appellant since the RO decision in 1946 is both new 
and material in that it tends to establish the existence of a 
current skin disorder.

Upon review of the evidence submitted since the RO's July 
1946 rating decision, the Board finds that new and material 
evidence sufficient to reopen the claim for service 
connection for a skin disorder has been submitted.  In this 
respect, the evidence of records reveals VA diagnosis of 
tinea versicolor on the chest and shoulders in 1949.  A VA 
examination in 1996 revealed diagnosis of seborrheic 
keratosis on the upper back, and his private treatment 
records reveals that his first toe of the left foot has been 
treated with fungoid tincture.

Nonetheless, upon reviewing the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
skin disorder is not well grounded.  Service medical records, 
to include the separation examination dated in April 1996, 
are negative for complaint, treatment, manifestation or 
diagnosis of skin abnormality of the skin or feet.  He was 
first diagnosed with tinea versicolor on the chest and 
shoulders several years following his separation from 
service.  Nowhere in the evidence is there medical opinion 
linking the current diagnoses of skin disorders to active 
service.  To the contrary, a VA examiner in 1996 attributed 
the appellant's seborrheic keratosis as most likely related 
to the aging process.

In this case, the appellant has testified that his skin 
disorder was first manifested in service, and he has 
submitted a lay statement from his former servicemate in 
support of his contentions.  Furthermore, the appellant did 
report a history of in- service treatment for athlete's foot 
in 1949, and he has testified to continued manifestation of 
his skin disorder following service.  Certainly, these lay 
statements have probative value in describing any outward 
manifestations of a skin abnormality.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

However, a well grounded claim requires more than bare 
assertions relating claimed in- service or post- service 
symptomatology to a medical diagnosis of a skin disorder.  
See 38 C.F.R. § 3.303(b)(1998); Savage v. Gober, 10 Vet.App. 
488 (1997).  As indicated previously, the appellant's 
separation examination in 1946 indicated normal clinical 
evaluations of the skin and feet and, absent competent 
medical evidence showing that his skin disorder is causally 
related to active service, the claim for service connection 
for a skin disorder is not plausible, and must be denied as 
not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

In reaching this decision, the Board recognizes that it has 
decided this case under the newly enunciated principles set 
forth in Hodge, Elkins and Winters which have not been 
addressed by the RO.  However, as indicated in Winters, where 
it is clear that a claimant has not met the burden under 
38 U.S.C.A. § 5107(a) to submit a well grounded claim, a 
remand would unnecessarily impose additional burdens on VA 
without the possibility of any benefits flowing to the 
claimant. Winters, at 7; see also Soyini v. Derwinski, 1 
Vet.App. 540 (1991); Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Or, in other words, a remand in this case would be 
inconsistent with the principle that the law does not require 
a "useless act" since, in the absence of a well grounded 
claim, the appellant cannot prevail on his claim as a matter 
of law.  Winters, at 5-7.  Accordingly, the Board is of the 
opinion that no harmful prejudicial error falls upon the 
appellant in the Board's resolution of this claim.

III.  Service connection for left great toe injury

The appellant has testified to in- service treatment for a 
left great toe injury.  In support of his claim, he has 
submitted the affidavit of Mr. [redacted] which attests to his 
personal knowledge of such an injury.  For purposes of a well 
grounded analysis, the Board will assume the truthfulness of 
these assertions, as required by King v. Brown, 5 Vet.App. 
19, 21 (1993) (citing Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990)).  Additionally, the medical evidence of record 
reveals recent treatment for onychomycosis, onychauxis, 
onychogryposis and sub- total, distal onycholysis of the 
first left toe.  Accordingly, the first two prongs of the 
Caluza requirements have been satisfied.

However, upon review of the record, the Board fails to find 
any competent medical evidence of a nexus, or link, between 
the current disability of the left great toe and events which 
occurred during service.  In this respect, service medical 
records, to include the separation examination dated in April 
1996, are negative for complaint, treatment, manifestation or 
diagnosis of abnormality or scarring of the feet.  The 
appellant's assertions relating in- service left great toe 
injury with post- service symptomatology, in and of 
themselves, are insufficient to well ground this claim.  See 
38 C.F.R. § 3.303(b)(1998); Savage, 10 Vet.App. 488 (1997).  
Accordingly, the Board concludes that the left great toe 
injury which occurred during service resolved without any 
residual disability.  As such, the claim for service 
connection for residuals of a left great toe injury is not 
plausible, and must be denied as not well grounded.  See 
Edenfield, 8 Vet.App. 384 (1996) (en banc).

IV.  Service connection for stomach problem

Upon careful consideration of the entire record, the Board 
finds that the appellant has not submitted evidence 
sufficient to render his claim of service connection for a 
stomach problem well grounded.  Caluza, 7 Vet.App. 498 
(1995).  In this respect, medical evidence of record does 
show a current diagnosis of hiatal hernia with 
gastroesophageal reflux disease.  However, there is no 
medical evidence of a stomach disorder during service and, in 
fact, the appellant, during his appearance before the 
undersigned, could not recall any memory of complaint or 
treatment for stomach problems during service.  Furthermore, 
the evidence first shows treatment for complaint of stomach 
pain fours years following service, and there is no medical 
evidence which shows a causal relationship, or nexus, between 
his hiatal hernia with gastroesophageal reflux disease and 
active service.  Accordingly, not all of the Caluza elements 
are present, and the Board must deny the appellant's claim of 
service connection for a stomach disorder.  See Edenfield, 8 
Vet.App. 384 (1996)(en banc).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claims, and, therefore, VA has no further 
duty under 38 U.S.C.A. § 5103(a).  See Epps v. Brown, 9 
Vet.App. 341 (1996).


ORDER

The claim for service connection for skin disorder(s) 
(claimed as fungus) is reopened, but a plausible claim for 
service connection has not been presented and the claim must 
be denied.

A plausible claim for service connection for residuals of a 
left great toe injury has not been presented, and the claim 
must be denied.

A plausible claim for service connection for a stomach 
disorder has not been presented, and the claim must be denied



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

